19-23649-rdd   Doc 687   Filed 12/20/19 Entered 12/20/19 16:02:01   Main Document
                                       Pg 1 of 13
      19-23649-rdd          Doc 687        Filed 12/20/19 Entered 12/20/19 16:02:01                      Main Document
                                                         Pg 2 of 13


In re: PURDUE PHARMA L.P., et al.,                                                                           Case No.: 19-23649 (RDD)
       Debtors                                                                  Reporting Period November 1, 2019 to November 30, 2019


                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS ($)

     Case No.         Debtor Entity Name:                                           Net Receipts 2           Net Disbursements 1
     19-23648         PURDUE PHARMA INC.                                                     99,999.82   $                 220,859
     19-23649         PURDUE PHARMA L.P.                                                101,517,650.55   $              44,440,049
     19-23650         PURDUE TRANSDERMAL TECHNOLOGIES, L.P.                                        -     $                     -
     19-23651         PURDUE PHARMA MANUFACTURING L.P.                                             -     $                 186,265
     19-23652         PURDUE PHARMACEUTICALS L.P.                                                  -     $               3,128,927
     19-23653         IMBRIUM THERAPEUTICS L.P.                                                    -     $               1,016,471
     19-23654         ADLON THERAPEUTICS L.P.                                                      -     $               7,494,484
     19-23655         GREENFIELD BIO VENTURES L.P.                                                 -     $                 635,801
     19-23656         SEVEN SEAS HILL CORP.                                                        -     $                     -
     19-23657         OPHIR GREEN CORP.                                                            -     $                     -
     19-23658         PURDUE PHARMA OF PUERTO RICO                                                 -     $                     524
     19-23659         AVRIO HEALTH L.P.                                                         441.93   $               3,364,574
     19-23660         PURDUE PHARMACEUTICAL PRODUCTS L.P.                                          -     $                     -
     19-23661         PURDUE NEUROSCIENCE COMPANY                                                  -     $                 305,565
     19-23662         NAYATT COVE LIFESCIENCE INC.                                                 -     $                 549,451
     19-23663         BUTTON LAND L.P.                                                             -     $                     -
     19-23664         PAUL LAND INC.                                                               -     $                     -
     19-23665         QUIDNICK LAND L.P.                                                           -     $                     -
     19-23666         RHODES ASSOCIATES L.P.                                                       -     $                     -
     19-23667         RHODES PHARMACEUTICALS L.P.                                        17,877,071.92   $               5,487,561
     19-23668         RHODES TECHNOLOGIES                                                 2,590,419.09   $               4,064,127
     19-23669         UDF LP                                                                       -     $                     -
     19-23670         SVC PHARMA LP                                                                -     $                   8,600
     19-23671         SVC PHARMA INC.                                                              -     $                     -
     Totals:                                                                    $          122,085,583   $              70,903,259

     Footnotes
     1) The Net Disbursements exclude intercompany transactions among Debtors
     2) The Net Receipts exclude intercompany transactions among Debtors




   MOR-1a                                                    Page 2 of 13
       19-23649-rdd             Doc 687         Filed 12/20/19 Entered 12/20/19 16:02:01                              Main Document
                                                              Pg 3 of 13


In re: PURDUE PHARMA L.P., et al.,                                                                                             Case No.: 19-23649 (RDD)
       Debtors                                                                                                                       November 30, 2019


                                                          BANK ACCOUNT BALANCES ($)

                                                                                                                                  Balance as of
                    Debtor                                   Bank                        Account Number       Description          Month End
     Purdue Pharma L.P.              American Express National Bank (Restricted Cash)   xxxxxxx65041      CD                             750,000
     Purdue Pharma L.P.              Wells Fargo (Restricted Cash)                      xxxx2400          Escrow                      10,800,303
     Purdue Pharma L.P.              Wells Fargo (Restricted Cash)                      xxxx3900          Escrow                              -
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9773        LOC/Collateral              10,005,336
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9808        LOC/Collateral               3,501,839
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9836        LOC/Collateral               1,660,926
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9136        Account                    200,950,862
     Purdue Pharma L.P.              Metropolitan Commercial Bank                       xxxxxx4813        Account                    100,259,572
     Purdue Pharma L.P.              Bank of Oklahoma                                   xxxxx8720         Account                    100,034,829
     Purdue Pharma L.P.              JPMorgan/Dreyfus Funds #761                        xxxx7720          Money Market Fund                   -
     Purdue Pharma L.P.              Goldman Sachs #520                                 xxxx8266          Money Market Fund          206,389,147
     Purdue Pharma L.P.              Goldman Sachs #506                                 xxxx0462          Money Market Fund          547,454,121
     Purdue Pharma L.P.              JP Morgan Chase                                    xxxxx5837         Operating                           -
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9129        Operating                   23,311,952
     Purdue Pharma L.P.              JP Morgan Chase                                    xxxxxxxxx8509     Operating                           -
     Purdue Pharma L.P.              JP Morgan Chase                                    xxxxx8921         Operating                           -
     Purdue Pharma L.P.              JP Morgan Chase                                    xxxxx2890         Operating                           -
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9388        ERISA                          267,706
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9549        Operating                      350,663
     Purdue Pharma L.P.              East West Bank (Restricted Cash)                   xxxxxx9304        Restricted Account                  -
     Purdue Pharma L.P.              Wells Fargo (Restricted Cash)                      xxxx1100          Trust                       10,209,865
     Purdue Pharma L.P.              Wells Fargo (Restricted Cash)                      xxxx6600          Trust                       58,814,787
     Purdue Pharma L.P.              Metropolitan Commercial Bank (Restricted Cash)     xxxxxx6077        Trust                       12,007,389
     Purdue Pharma L.P.              Metropolitan Commercial Bank (Restricted Cash)     xxxxxx4767        Trust                      125,276,943
     Purdue Pharma L.P.              Wells Fargo (Restricted Cash)                      xxxx0300          Trust                       10,329,648
     Purdue Pharma L.P.              Bank of Oklahoma                                   xxxxx4018         Trust                       25,024,962
     Purdue Pharma Inc.              East West Bank                                     xxxxxx9213        Operating                    1,242,929
     Purdue Pharma Inc.              JP Morgan Chase                                    xxxxx2866         Operating                           -
     Purdue Pharmaceuticals L.P.     Wells Fargo (Restricted Cash)                      xxxx5300          Trust                          125,143
     Imbrium Therapeutics L.P.       JP Morgan Chase                                    xxxxx1191         Operating                           -
     Imbrium Therapeutics L.P.       East West Bank                                     xxxxxx9241        Operating                           -
     Adlon Therapeutics L.P.         East West Bank                                     xxxxxx9248        Operating                           -
     Adlon Therapeutics L.P.         JP Morgan Chase                                    xxxxx5999         Operating                           -
     Greenfield BioVentures L.P.     JP Morgan Chase                                    xxxxx1118         Operating                           -
     Greenfield BioVentures L.P.     East West Bank                                     xxxxxx9234        Operating                           -
     Purdue Pharma of Puerto Rico    East West Bank                                     xxxxxx9185        Operating                           -
     Purdue Pharma of Puerto Rico    JP Morgan Chase                                    xxxxx5485         Operating                           -
     Avrio Health L.P.               East West Bank                                     xxxxxx9199        Operating                           -
     Avrio Health L.P.               JP Morgan Chase                                    xxxxx9278         Operating                           -
     Purdue Neuroscience Company     East West Bank                                     xxxxxx9227        Operating                           -
     Purdue Neuroscience Company     JP Morgan Chase                                    xxxxx6535         Operating                           -
     Nayatt Cove Lifescience Inc.    JP Morgan Chase                                    xxxxx8162         Operating                           -
     Nayatt Cove Lifescience Inc.    East West Bank                                     xxxxxx9220        Operating                           -
     Button Land L.P.                East West Bank                                     xxxxxx9297        Operating                           -
     Button Land L.P.                JP Morgan Chase                                    xxxxx1875         Operating                           -
     Paul Land Inc.                  East West Bank                                     xxxxxx9290        Operating                           -
     Paul Land Inc.                  JP Morgan Chase                                    xxxxx1859         Operating                           -
     Quidnick Land L.P.              JP Morgan Chase                                    xxxxx1891         Operating                           -
     Quidnick Land L.P.              East West Bank                                     xxxxxx9304        Operating                           -
     Rhodes Pharmaceuticals L.P.     JPMorgan/Dreyfus Funds #761                        xxxx3154          Money Market Fund                   -
     Rhodes Pharmaceuticals L.P.     East West Bank                                     xxxxxx9269        Operating                           -
     Rhodes Pharmaceuticals L.P.     JP Morgan Chase                                    xxxxx6220         Operating                           -
     Rhodes Technologies             JPMorgan/Dreyfus Funds #761                        xxxx3153          Money Market Fund                   -




    MOR-1b                                                             Page 3 of 13
       19-23649-rdd            Doc 687         Filed 12/20/19 Entered 12/20/19 16:02:01                     Main Document
                                                             Pg 4 of 13


In re: PURDUE PHARMA L.P., et al.,                                                                                Case No.: 19-23649 (RDD)
       Debtors                                                                                                          November 30, 2019


                                                       BANK ACCOUNT BALANCES ($)

                                                                                                                     Balance as of
                 Debtor                                Bank                    Account Number       Description       Month End
     Rhodes Technologies             JP Morgan Chase                          xxxxxxxxx2509     Operating                        -
     Rhodes Technologies             JP Morgan Chase                          xxxxx6362         Operating                        -
     Rhodes Technologies             East West Bank                           xxxxxx9262        Operating                        -
     SVC Pharma LP                   JP Morgan Chase                          xxxxx9855         Operating                        -
     SVC Pharma LP                   East West Bank                           xxxxxx9276        Operating                        -
     SVC Pharma Inc.                 JP Morgan Chase                          xxxxx9863         Operating                        -
     SVC Pharma Inc.                 East West Bank                           xxxxxx9283        Operating                        -
     Total                                                                                                            1,448,768,921




    MOR-1b                                                     Page 4 of 13
      19-23649-rdd           Doc 687        Filed 12/20/19 Entered 12/20/19 16:02:01                          Main Document
                                                          Pg 5 of 13


In re: PURDUE PHARMA L.P., et al.,                                                                       Case No.: 19-23649 (RDD)
       Debtors                                                              Reporting Period November 1, 2019 to November 30, 2019

                                                                                                       1,2
                                 CONSOLIDATED STATEMENT OF OPERATIONS ($M)
                    Consolidated Results of Purdue Pharma, L.P. and all Debtors except Purdue Pharma, Inc.

                                                                                                                                    3
                                                                             Current Month           Cumulative Filing to Date
     Net Sales                                                                                   $77                       $241

     Cost of Goods Sold                                                                          (20)                            (72)

     Gross Profit                                                                                 57                             169

     Sales and Promotion                                                                         (10)                            (31)
     Research and Development                                                                      (6)                           (21)
     General and Administrative                                                                    (9)                           (24)
     Legal Fees - Ordinary Course                                                                  (2)                            (2)
     Medical Affairs                                                                               (3)                            (8)
     Milestones & Alliances                                                                      -                                (1)
     Health Care Reform Fee                                                                      -                                (2)
     Other US                                                                                    -                                (1)
     Incentive Bonus                                                                                2                             (8)
     Total Operating Expenses                                                                    (28)                            (98)

     Operating Profit                                                                             29                              72

     Legal Fees - Non-Recurring                                                                  (27)                            (71)
     Other                                                                                       -                                 6
     Total Non-Operating Expenses                                                                (27)                            (65)

     Profit                                                                                       $3                              $8

     Footnotes
     1) The numbers reflected in the Consolidated Statement of Operations are shown in MILLIONS.

     2) The financial statements and supplemental information contained herein are limited in scope and cover a limited time
     period. Moreover, such information is preliminary and unaudited. The financial position and results of operations contained
     herein are not necessarily indicative of results which may be expected for any other period or for the full year and as a result,
     may not reflect the consolidated financial position and results of operations of the Debtors in the future.

     3) Cumulative results for 2019 are beginning September 1, 2019 as operating results for the partial month from the filing
     date of September 15, 2019 to September 30, 2019 are not available.




   MOR-2 PPLP                                                 Page 5 of 13
      19-23649-rdd           Doc 687        Filed 12/20/19 Entered 12/20/19 16:02:01                            Main Document
                                                          Pg 6 of 13


In re: PURDUE PHARMA L.P., et al.,                                                                       Case No.: 19-23649 (RDD)
       Debtors                                                              Reporting Period November 1, 2019 to November 30, 2019

                                                                                                          1,2
                              PURDUE PHARMA, INC. STATEMENT OF OPERATIONS ($000)


                                                                                                                                    3
                                                                             Current Month            Cumulative Filing to Date
     Management Fee Income                                                                       $30                          $86
     General and Administrative Expenses                                                          (3)                        (15)
      Operating Income                                                                           27                           71

     Income from Unconsolidated Associated Companies                                              65                             140
      Total Other Income                                                                          65                             140

     Pre-Tax Income                                                                               92                             211

     Income Tax Provision                                                                        (26)                            (58)

     Net Income                                                                                  $66                           $153


     Footnotes
     1) The numbers reflected in the Statement of Operations are shown in THOUSANDS.


     2) The financial statements and supplemental information contained herein are limited in scope and cover a limited time
     period. Moreover, such information is preliminary and unaudited. The financial position and results of operations contained
     herein are not necessarily indicative of results which may be expected for any other period or for the full year and as a result,
     may not reflect the consolidated financial position and results of operations of the Debtors in the future.

     3) Cumulative results for 2019 are beginning September 1, 2019 as operating results for the partial month from the filing
     date of September 15, 2019 to September 30, 2019 are not available.




   MOR-2 PPI                                                  Page 6 of 13
  19-23649-rdd        Doc 687           Filed 12/20/19 Entered 12/20/19 16:02:01                                    Main Document
                                                      Pg 7 of 13


         In re: PURDUE PHARMA L.P., et al.,                                                             Case No.: 19-23649 (RDD)
                Debtors                                                                                       November 30, 2019


                                                                                             1,2
                                        CONSOLIDATED BALANCE SHEET ($M)
                   Consolidated Results of Purdue Pharma, L.P. and all Debtors except Purdue Pharma, Inc.
                                                                                              Book Value
              ASSETS
                        CURRENT ASSETS
                                       Cash & Cash Equivalents                                            $1,177
                                       Accounts Receivable, Net                                              87
                                       Due From Associated Companies                                         13
                                       Other Receivables                                                      1
                                       Inventories, Net                                                      97
                                       Prepaid Expenses & Other Current Assets                               57
                                       Restricted Cash                                                       13
                        TOTAL CURRENT ASSETS                                                              1,445

                                            Property and Equipment, net                                                  141
                                            Investments at Cost                                                           29
                                            Restricted Cash - Long-Term                                                  256
                                            Intangible Assets, Net                                                       104
                                            Other Assets                                                                  17
              TOTAL ASSETS                                                                                             $1,992

              LIABILITIES AND EQUITY
                        CURRENT LIABILITIES
                                   Accounts Payable                                                                       $47
                                   Accrued Expenses                                                                      407
                                   Due to Associated Companies                                                             3
                        TOTAL CURRENT LIABILITIES                                                                        457

                                      Other Liabilities                                                                  101
                                      Liabilities Subject to Compromise
                                                                        3                                              3,012
                            TOTAL LIABILITIES                                                                          3,570

                            EQUITY
                                      Retained Earnings & Partners' Capital                                           (1,531)
                                      Accumulated Other Comprehensive Loss                                               (47)
                            TOTAL EQUITY                                                                              (1,578)

              TOTAL LIABILITIES AND EQUITY                                                                             $1,992

              Footnotes
              1) The numbers reflected in the Consolidated Statement of Operations are shown in MILLIONS.

              2) The financial statements and supplemental information contained herein are limited in scope and cover a
              limited time period. Moreover, such information is preliminary, unaudited, and subject to change.

              3) On September 15, 2019, the Company announced that it had reached an agreement in principle on a
              framework for settling the U.S. opioid litigation facing the Company with twenty-four (24) state attorneys
              general, analogous officials from five (5) U.S. territories, the Plaintiff’s Executive Committee in the MDL, and
              co-lead counsel in the MDL. In connection with this agreement in principle, the shareholders of the Company
              are expected to contribute their ownership in the Company to a trust or other entity established for the benefit
              of claimants and the American people and a minimum of $3.0 billion, with the potential for substantial further
              monetary contributions from the sales of their ex-U.S. pharmaceutical businesses. The Company has concluded
              that for accounting purposes a loss has been incurred and has recorded a provision in the amount of $3.0
              billion, in accordance with ASC 450, Accounting for Contingencies. This accounting provision of $3.0 billion
              was recorded retroactively to December 31, 2018. The Company expects this amount to be paid by the
              shareholders of the Company. The Company will reclassify the liability associated with the cash settlement that
              is expected to be paid by the Company’s shareholders to equity as a capital contribution if the settlement
              agreement is finalized and executed.




MOR-3 PPLP                                                    Page 7 of 13
     19-23649-rdd         Doc 687        Filed 12/20/19 Entered 12/20/19 16:02:01                    Main Document
                                                       Pg 8 of 13


In re: PURDUE PHARMA L.P., et al.,                                                            Case No.: 19-23649 (RDD)
       Debtors                                                                                      November 30, 2019


                              PURDUE PHARMA, INC. BALANCE SHEET ($000) 1,2

                                                                                        Book Value
     Assets
     Currents assets:
      Cash and cash equivalents                                                                             $1,243
      Prepaid expenses                                                                                         64
     Due from Associated Companies                                                                            262
     Total current assets                                                                                   1,569

      Investments                                                                                          10,351
      Deferred income taxes                                                                                   147
     Total assets                                                                                          $12,067

     Liabilities and equity
     Current liabilities:
      Accounts payable                                                                                        $846
     Due to Associated Companies                                                                               420
     Accrued Expenses                                                                                            4
     Total liabilites                                                                                        1,270

      Common stock                                                                                               1
      Additional paid-in capital                                                                               499
      Retained earnings                                                                                     10,362
      Accumulated other comprehensive loss                                                                     (65)
     Total equity                                                                                           10,797

     Total liabilites and equity                                                                           $12,067

     Footnotes
     1) The numbers reflected in the Statement of Operations are shown in THOUSANDS.

     2) The financial statements and supplemental information contained herein are limited in scope and cover a
     limited time period. Moreover, such information is preliminary, unaudited, and subject to change.




   MOR-3 PPI                                             Page 8 of 13
19-23649-rdd   Doc 687   Filed 12/20/19 Entered 12/20/19 16:02:01   Main Document
                                       Pg 9 of 13
   19-23649-rdd          Doc 687          Filed 12/20/19 Entered 12/20/19 16:02:01            Main Document
                                                       Pg 10 of 13

In re: PURDUE PHARMA L.P., et al.,                                                             Case No.: 19-23649 (RDD)
       Debtors                                                    Reporting Period November 1, 2019 to November 30, 2019


                                          SCHEDULE OF PAYMENTS TO INSIDERS ($)

                                                              AMOUNT PAID DURING THE
                                   NAME                         REPORTING PERIOD               CUMULATIVE 1
     Compensation
        Chomiak, Caroline                                                        39,486                    78,582
        Kesselman, Marc L 2                                                     238,125                   396,875
        Landau, Craig J                                                         342,876                   559,294
        Lowne, Jonathan R                                                       117,907                   199,281
        Lundie, David R                                                          97,380                   162,300
        Mancinelli II, Vincent F                                                 59,811                    99,685
        Mazzi, Christian                                                         86,176                   142,877
        Medeiros, Paul                                                           74,469                   124,115
        Shamblen, Randy                                                          58,542                    97,569
        Strassburger, Philip C                                                  104,032                   173,387
     Total Compensation                                                       1,218,803                 2,033,963

     Director Fees
         Boer, F Peter                                                              -                     175,000
         Buckfire, Kenneth A                                                        -                     175,000
         Cola, Michael                                                              -                     175,000
         Collins, Michael J                                                      25,000                    25,000
         Dubel, John                                                                -                     175,000
         Miller, Robert S                                                       208,333                   208,333
         Muhlhauser, Eckhard                                                     25,000                    25,000
         Pickett, Cecil                                                             -                     175,000
     Total Director Fees                                                        258,333                 1,133,333

     T&E Reimbursements
        Boer, F Peter                                                             1,757                     3,882
        Buckfire, Kenneth A                                                         -                         150
        Chomiak, Caroline                                                         3,691                    18,126
        Debone, Louis                                                             1,245                     1,245
        Dubel, John                                                               1,107                     1,990
        Kesselman, Marc L                                                        13,864                    26,846
        Landau, Craig J                                                           4,897                    20,879
        Lowne, Jonathan R                                                           148                       556
        Lundie, David R                                                           6,178                    13,727
        Mancinelli II, Vincent F                                                  5,452                    20,351
        Mazzi, Christian                                                            766                     2,697
        Medeiros, Paul                                                            7,170                    13,039
        Miller, Robert S                                                            967                     2,316
        Shamblen, Randy                                                           5,778                     8,423
        Strassburger, Philip C                                                    2,215                     6,948
     Total T&E Reimbursements                                                    55,235                   141,176

     Housing Payments
        Kesselman, Marc L                                                           -                         4,870
     Total Housing Payments                                                         -                         4,870

     Indemnification Payments
        Butcher, James A                                                            176                       527
        Friedman, Michael                                                        25,424                    25,424
        Landau, Craig J                                                           1,486                     1,486
     Total Indemnification Payments                                              27,086                    27,437

     Payments to Independent Associated Companies
19-23649-rdd          Doc 687         Filed 12/20/19 Entered 12/20/19 16:02:01                            Main Document
                                                   Pg 11 of 13

    Mundipharma Laboratories GmbH                                                         133,099                      133,099
    One Stamford Realty L.P.                                                                  -                        752,590
    Purdue Pharma Canada                                                                   37,148                      303,468
    TXP Services Inc. 3                                                                 1,020,290                    1,126,696
 Total Payments to Independent Associated Companies                                     1,190,536                    2,315,853

 Total Payments to Insiders                                                             2,749,994                    5,656,634

 Footnotes
 1) Represents payments made since the Commencement Date
 2) Automobile allowance for Marc L. Kesselman is partially received in cash and partially through personal usage of a company-
 owned vehicle.
 3) Payments to TXP include a monthly charge of approximately $58,333 for Anthony Roncalli's service as a Director for Purdue
 Pharma Inc.
  19-23649-rdd             Doc 687          Filed 12/20/19 Entered 12/20/19 16:02:01                      Main Document
                                                         Pg 12 of 13


    In re: PURDUE PHARMA L.P., et al.,                                                                  Case No.: 19-23649 (RDD)
           Debtors                                                         Reporting Period November 1, 2019 to November 30, 2019


                                SCHEDULE OF RETAINED RESTRUCTURING PROFESSIONAL FEES ($)

                                                                      AMOUNT PAID DURING THE
                                      NAME                              REPORTING PERIOD                CUMULATIVE 1

         Estate Professionals
            Davis Polk & Wardwell LLP                                                         -                        -
            AlixPartners, LLP                                                                 -                        -
            PJT Partners LP                                                                   -                        -
            Prime Clerk LLC                                                                   -                  1,014,145
         Total Estate Professionals                                                           -                  1,014,145


         Creditor Committee Professionals
            Akin Gump Strauss Hauer & Feld LLP                                                -                        -
            Bayard, P.A.                                                                      -                        -
            Jefferies LLC                                                                     -                        -
            Province, Inc.                                                                    -                        -
            Kurtzman Carson Consultants LLC                                                   -                        -
         Total Creditor Committee Professionals                                               -                        -


         Ad Hoc Committee Professionals
            Kramer Levin Naftalis & Frankel LLP                                               -                        -
            Brown Rudnick LLP                                                                 -                        -
            Gilbert LLP                                                                       -                        -
            Otterbourg PC                                                                     -                        -
            FTI Consulting, Inc                                                               -                        -
            Compass Lexecon                                                                   -                        -
            Coulter & Justice                                                                 -                        -
         Total Ad Hoc Committee Professionals                                                 -                        -


         Special Counsel to the Debtors
            Dechert LLP                                                                       -                        -
            King & Spalding LLP                                                               -                        -
            Skadden, Arps, Slate, Meagher & Flom LLP                                          -                        -
            Wilmer Cutler Pickering Hale and Door LLP                                         -                        -
         Total Special Counsel Professionals                                                  -                        -


         Total Retained Restructuring Professional Fees                                       -                  1,014,145


         Footnotes
         1) Represents payments made since the Commencement Date




MOR-5 Professionals                                        Page 12 of 13
        19-23649-rdd                Doc 687            Filed 12/20/19 Entered 12/20/19 16:02:01                                 Main Document
                                                                    Pg 13 of 13


In re: PURDUE PHARMA L.P., et al.,                                                                                                     Case No.: 19-23649 (RDD)
       Debtors                                                                                           Reporting Period November 1, 2019 to November 30, 2019


                                                                      DEBTOR QUESTIONNAIRE

     Must be completed each month. If the answer to any of the
     questions is “Yes”, provide a detailed explanation of each item.            Yes          No                            Comments
     Attach additional sheets if necessary.
     Have any assets been sold or transferred outside the normal course of
                                                                                              X
     business this reporting period?
     Have any funds been disbursed from any account other than a debtor in
                                                                                              X
     possession account this reporting period?
     Is the Debtor delinquent in the timely filing of any post-petition tax
                                                                                              X
     returns?
     Are workers compensation, general liability or other necessary
     insurance coverages expired or cancelled, or has the debtor received                     X
     notice of expiration or cancellation of such policies?
     Is the Debtor delinquent in paying any insurance premium payment?                        X
     Have any payments been made on pre-petition liabilities this reporting                        Payments made pursuant to certain First Day Orders were
                                                                                 X
     period?                                                                                       made during the period.
     Are any post petition receivables (accounts, notes or loans) due from                         Purdue Pharma, LP receives royalties from associated entities
                                                                                 X
     related parties?                                                                              for foreign sales of certain products.
     Are any post petition payroll taxes past due?                                            X
     Are any post petition State or Federal income taxes past due?                            X
     Are any post petition real estate taxes past due?                                        X
     Are any other post petition taxes past due?                                              X
                                                                                                   Payments have been made pursuant to the First Day Order
     Have any pre-petition taxes been paid during this reporting period?         X                 authorizing the Debtors to pay certain prepetition taxes
     Are any amounts owed to post petition creditors delinquent?                              X
     Are any wage payments past due?                                                          X
     Have any post petition loans been received by the Debtor from any
                                                                                              X
     party?
     Is the Debtor delinquent in paying any U.S. Trustee fees?                                X
     Is the Debtor delinquent with any court ordered payments to attorneys
                                                                                              X
     or other professionals?
     Have the owners or shareholders received any compensation outside of
                                                                                              X
     the normal course of business?




    MOR-6                                                                     Page 13 of 13
